COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


BEVERLY HEALTHCARE CARTER HALL AND
INSURANCE COMPANY OF THE STATE
OF PENNSYLVANIA
                                                                 MEMORANDUM OPINION*
v.     Record No. 0070-04-3                                          PER CURIAM
                                                                     MAY 11, 2004
ARNA RENEE PARSONS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (S. Vernon Priddy III; Sands Anderson Marks & Miller, on briefs),
                 for appellants.

                 (D. Allison Mullins; Lee & Phipps, P.C., on brief), for appellee.


       Beverly Healthcare Carter Hall and its insurer (hereinafter referred to as “employer”)

appeal a December 8, 2003 decision of the Workers’ Compensation Commission awarding

temporary total disability benefits to Arna Renee Parsons (claimant) beginning December 16,

2002 and continuing. In addition to the questions employer presents concerning the December 8,

2003 decision, it also contends the commission erred in denying its Request for Reconsideration.

We have reviewed the record and the commission’s opinion and find no reversible error.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Parsons v. Beverly Healthcare Carter Hall, VWC File No. 206-98-85 (Dec. 8, 2003). We

dispense with oral argument and summarily affirm because the facts and legal contentions are




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                          - 2-